DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on November 08, 2021.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites: “wherein the upper member pivots from an open position that is spaced apart from the sliding member in the retracted position and the closed position that is substantially adjacent to the sliding member in the retracted position.”

The term “substantially” is a relative term that is unclear what it encompasses and how much does the upper member have to pivot from an open position that is spaced apart from the sliding member in the retracted position and the closed position in order to be considered “substantially” adjacent to the sliding member in the retracted position.

Claim 16 recites the limitation "the sliding member" in Claim 16, line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 does NOT set forth a sliding member.
Claim 16, line 3 sets forth: “a moving member translatably attached to the base member between a retracted position and an extended position;”
Further clarification is required.
However, to rectify the indefinite issue, it appears that the language of Claim 16, line 8 should be changed or amended to - - wherein the latch mechanism latches only when the moving member is in the retracted position. - -

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 9,126,539 B2) to Sautter et al.
Regarding claim 1, Sautter et al., discloses the rack (22) for securing equipment on the vehicle (16) (See Figure 1), the rack (22) comprising: 
the lower member (30) capable of attachment to the vehicle (16) (See Figure 1);
an upper member (28) movably attached to the lower member (30) capable of clamping equipment on the rack (22) (See Figures 1 & 2); 
the sliding member (40) attached to the lower member (30) and configured to support equipment on the rack (22); wherein the sliding member (40) is configured to translate from the retracted position (i.e. Solid Lines of (40) in Figure 4) to an extended position (i.e. Phantom Lines of (40) in Figure 4) with respect to the lower member (30) and the upper member (28); and wherein the upper member (28) does not translate with the sliding member (40). 
 
Regarding claim 2, Sautter et al., discloses wherein the upper member (28) is configured to clamp equipment to the sliding member (40) when the sliding member (40) is in the retracted position (See Figure 2).  
Regarding claim 3, Sautter et al., discloses wherein the sliding member (40) is capable of receiving equipment in the extended position (i.e. Phantom Lines of (40) in Figure 4). 
 
Regarding claim 4, Sautter et al., discloses wherein the sliding member (40) extends to the side of the vehicle (16) in the extended position (i.e. Phantom Lines of (40) in Figure 4). 
 
Regarding claim 5, Sautter et al., discloses wherein the sliding member (40) is disposed between the lower member (30) and the upper member (28) in the retracted position (See Figure 2); and wherein the sliding member (40) is partially extended from between the lower member (30) and the upper member (28) in the extended position (i.e. Phantom Lines of (40) in Figure 4).  

Regarding claim 6, See Claim 4 rejection above. 

Regarding claim 7, Sautter et al., discloses wherein the upper member (28) pivots from an open position (See Figures 3 & 4) that is spaced apart from the sliding member (40) in the retracted position (i.e. Solid Lines of (40) in Figure 4) and the closed position (See Figure 2) that is substantially adjacent to the sliding member (40) in the retracted position (i.e. Solid Lines of (40) in Figure 4). 
 
Regarding claim 8, Sautter et al., discloses wherein the upper member (28) and the sliding member (40) in the closed 1PATENTand DOCKET NO. 4124-34.1retracted positions (i.e. Solid Lines of (40) in Figure 4), respectively, are capable of securing equipment therebetween (See Figure 2).  

Regarding claim 9, Sautter et al., discloses wherein the lower member (30) is disposed above the roof of the vehicle (16) and the sliding member (40) in the extended position (i.e. Phantom Lines of (40) in Figure 4) extends past an edge of the roof (16) of the vehicle (18) (See Figures 1 & 4).  

Regarding claim 10, Sautter et al., discloses wherein the lower member (30) further comprises the channel (132 & 134) configured to slidably receive guide features (128 & 130) disposed on the sliding member (40).  

Regarding claim 11, Sautter et al., discloses wherein the upper member (28) further comprises an upper latch (71) and the sliding member (40) further comprises the lower latch (36/146); wherein the upper latch (71) is configured to releasably connect to the lower latch (36/146) to secure equipment on the rack (22).  

Regarding claim 12, Sautter et al., discloses wherein the upper latch (71) is capable of connecting to the lower latch (36/146) only when the sliding member (40) is in the retracted position (i.e. Solid Lines of (40) in Figure 4) (See Figure 2).  

Regarding claim 13, Sautter et al., discloses the rack (22) for securing equipment on the vehicle (16), the rack (22) comprising: 
the first member (30) configured to attach to the vehicle (16);
the second member (40) translatably disposed on the first member (30) and configured to receive equipment; 
the third member (28) rotatably attached to the first member (30) and configured to clamp equipment between the second and third members (30 & 40); 
wherein the second member (40) translates from the first position (i.e. Retracted Solid Lines of (40) in Figure 4) between the first and third members (30 & 28) and the second position (i.e. Extended Phantom Lines of (40) in Figure 4) at least partially extended from between the first and third members (30 & 28) (See Figures 2 & 4).
  
Regarding claim 14, Sautter et al., discloses wherein the third member (28) is configured to clamp against the second member (40) in the first position (i.e. Retracted Solid Lines of (40) in Figure 4) to secure equipment to the rack (22) (See Figure 2).  

Regarding claim 15, Sautter et al., discloses wherein the second member (40) is configured to slide on the first member (30) toward and away from the third member (28) (See Figure 4).  

Regarding claim 16, Sautter et al., discloses the rack (22) for carrying equipment on the vehicle (16), the rack (22) comprising: 
the base member (30) capable of attachment to the vehicle (16); 
the moving member (40) translatably attached to the base member (30) between the retracted position2PATENT DOCKET NO. 4124-34.1and an extended position (See Figure 4); 
the clamp member (28) pivotally attached to the base member (30) (See Figures 2 & 3); 
the latch mechanism (71) attached to the clamp member (28) and capable of latching the clamp member (28) in the closed position (See Figure 2) adjacent to the moving member (40); wherein the latch mechanism (71) latches only when the sliding member (40) is in the retracted position (i.e. Solid Lines of (40) in Figure 4) (See Figure 2).  

Regarding claim 17, Sautter et al., discloses wherein the moving member (40) extends to the side of the vehicle (16) when in the extended position (i.e. Phantom Lines of (40) in Figure 4).  

Regarding claim 18, Sautter et al., discloses wherein the moving member (40) is not capable of translating when the latch mechanism (71) is latched (See Figure 2).  

Regarding claim 19, Sautter et al., discloses wherein the sliding member (40) is not capable of translating when the upper latch (71) is connected to the lower latch (36/146) (See Figure 2).  

Regarding claim 20, Sautter et al., discloses wherein the sliding member (40) is retained in the retracted position (i.e. Solid Lines of (40) in Figure 4) when the upper latch (71) is connected to the lower latch (36/146) (See Figure 2).

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN 205971100 U) to Chen.
Regarding claim 1, Chen discloses the rack (See Figure 1) for securing equipment on the vehicle, the rack (See Figure 1) comprising: 
the lower member (104) capable of attachment to the vehicle;
an upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) movably attached to the lower member (104) capable of clamping equipment on the rack (See Figure 1); 
the sliding member (105) attached to the lower member (104) and configured to support equipment on the rack (See Figure 1); wherein the sliding member (105) is configured to translate from the retracted position (i.e. Retraction of (105)) to an extended position (i.e. Extension of (105) in Figure 1) with respect to the lower member (105) and the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1); and wherein the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) does not translate with the sliding member (105). 

Regarding claim 2, Chen discloses wherein the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) is configured to clamp equipment to the sliding member (105) when the sliding member (105) is in the retracted position (i.e. Retraction of (105)).  
Regarding claim 3, Chen discloses wherein the sliding member (105) is capable of receiving equipment in the extended position (i.e. Extension of (105) in Figure 1). 
 
Regarding claim 4, Chen discloses wherein the sliding member (105) extends to the side of the vehicle in the extended position (i.e. Extension of (105) in Figure 1). 

Regarding claim 5, Chen discloses wherein the sliding member (105) is disposed between the lower member (104) and the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) in the retracted position (i.e. Retraction of (105)); and wherein the sliding member (105) is partially extended from between the lower member (104) and the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) in the extended position (i.e. Extension Position of (105) in Figure 1).  

Regarding claim 6, See Claim 4 rejection above. 

Regarding claim 7, Chen discloses wherein the upper member (i.e. Angled Pivoted Portion adjacent (104) in Figure 1) pivots from an open position (See Figure 1) that is spaced apart from the sliding member (105) in the retracted position (i.e. Retraction of (105)) and the closed position that is substantially adjacent to the sliding member (105) in the retracted position (i.e. Retraction Position of (105)). 
 
Regarding claim 8, Chen discloses wherein the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) and the sliding member (105) in the closed 1PATENTand DOCKET NO. 4124-34.1retracted positions (i.e. Retracted Position of (105)), respectively, are capable of securing equipment therebetween (See Figure 1).  

Regarding claim 9, Chen discloses wherein the lower member (104) is disposed above the roof of the vehicle and the sliding member (105) in the extended position (i.e. Extension of (105) in Figure 1) extends past an edge of the roof of the vehicle (See Figure 1).  

Regarding claim 10, Chen discloses wherein the lower member (104) further comprises the channel (i.e. Grooves on Inner (104) in Figure 1) configured to slidably receive guide features (128 & 130) disposed on the sliding member (105) (See Figure 1).  

Regarding claim 11, Chen discloses wherein the upper member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) further comprises an upper latch (i.e. Distal End Portion of Upper Angle Member opposite pivoted portion in Figure 1) and the sliding member (105) further comprises the lower latch (103); wherein the upper latch (71) is configured to releasably connect to the lower latch (103) to secure equipment on the rack (22).  

Regarding claim 12, Chen discloses wherein the upper latch (i.e. Distal End Portion of Upper Angle Member opposite pivoted portion in Figure 1) is capable of connecting to the lower latch (103) only when the sliding member (105) is in the retracted position (i.e. Retraction of (105)).  

Regarding claim 13, Chen discloses the rack (See Figure 1) for securing equipment on the vehicle, the rack (See Figure 1) comprising: 
the first member (104) configured to attach to the vehicle;
the second member (105) translatably disposed on the first member (104) and configured to receive equipment; 
the third member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) rotatably attached to the first member (104) and configured to clamp equipment between the second and third members (105 & (i.e. Angled Pivoted Portion adjacent (104) in Figure 1); 
wherein the second member (105) translates from the first position (i.e. Retracted (105)) between the first and third members (104 & (i.e. Angled Pivoted Member adjacent (104) in Figure 1) and the second position (i.e. Extended (105) in Figure 1) at least partially extended from between the first and third members (104 & (i.e. Angled Pivoted Portion adjacent (104) in Figure 1) (See Figure 1).
  
Regarding claim 14, Chen, discloses wherein the third member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) is configured to clamp against the second member (105) in the first position (i.e. Retracted (105)) to secure equipment to the rack (See Figure 1).  

Regarding claim 15, Chen discloses wherein the second member (105) is configured to slide on the first member (104) toward and away from the third member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) (See Figure 1).  

Regarding claim 16, Chen discloses the rack (See Figure 1) for carrying equipment on the vehicle, the rack (See Figure 1) comprising: 
the base member (104) capable of attachment to the vehicle; 
the moving member (105) translatably attached to the base member (104) between the retracted position2PATENT DOCKET NO. 4124-34.1and an extended position (See Figure 1); 
the clamp member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) pivotally attached to the base member (104) (See Figure 1); 
the latch mechanism (i.e. Distal End Portion of Upper Angle Member opposite pivoted portion in Figure 1) attached to the clamp member (i.e. Angled Pivoted Portion adjacent (104) in Figure 1) and capable of latching the clamp member (i.e. Angled Pivoted Member adjacent (104) in Figure 1) in the closed position adjacent to the moving member (105); wherein the latch mechanism (103) latches only when the sliding member (105) is in the retracted position (i.e. Retracted Position of (105) in Figure 1) (See Figure 1).  

Regarding claim 17, Chen discloses wherein the moving member (105) extends to the side of the vehicle when in the extended position (i.e. Extension of (105) in Figure 1).  

Regarding claim 18, Chen discloses wherein the moving member (105) is not capable of translating when the latch mechanism (103) is latched (See Figure 1).  

Regarding claim 19, Chen discloses wherein the sliding member (105) is not capable of translating when the upper latch (i.e. Distal End Portion of Upper Angle Member opposite pivoted portion in Figure 1) is connected to the lower latch (103) (See Figure 1).  

Regarding claim 20, Chen discloses wherein the sliding member (105) is retained in the retracted position (i.e. Retraction of (105) in Figure 1) when the upper latch (i.e. Distal End Portion of Upper Angle Member opposite pivoted portion in Figure 1) is connected to the lower latch (103) (See Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734      
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734